JS 44 (Rev, 10/20)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS

Philip J. Arcuri and Melanie Arcuri, Administrators of the

Estate of Andrea Marie Arcuri

(b) County of Residence of First Listed Plaintiff Philadelphia

(EXCEPT IN U.S. PLAINTIFF CASES)

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS
County of Montgomery

County of Residence of First Listed Defendant Montgomery

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

(c ) Attorneys (Firm Name, Address, and Telephone Number)

Craig A. Sopin, Esquire

601 Walnut Street, Suite 160-West

Philadelphia, PA 19106

Attorneys (If Known)

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

(For Diversity Cases Only)

TH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

{_]! U.S. Government [*]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [=] l [Be] 1 Incorporated or Principal Place | 4 QO 4
of Business In This State
[_]2 U.S. Government []4 Diversity Citizen of Another State [J2 [] 2 Incorporated and Principal Place [_] 5 [_]5
Defendant (Indicate Citizenship of Parties in Item I1D of Business In Another State
Citizen or Subject of a C] 3 Cc) 3 Foreign Nation | 6 [le
Foreign Country
IV. NATURE OF SUIT (Pace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
110 Insurance PERSONAL INJURY PERSONAL INJURY Bo Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane C] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability  |690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability C 367 Health Care/ |_| 400 State Reapportionment
| 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY RI 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
15] Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability C] 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability [_] 840 Trademark Corrupt Organizations
C 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders” Suits 355 Motor Vehicle H 371 Truth in Lending Act |_| 485 Telephone Consumer
[_] 190 Other Contract Product Liability — [_] 380 Other Personal |_]720 Labor/Management Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |_|790 Other Labor Litigation [| 865 RSI (405(g)) |_| 891 Agricultural Acts
210 Land Condemnation x | 440 Other Civil Rights Habeas Corpus: | 791 Employee Retirement || 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations — [__] 530 General {_] 871 IRS—Third Party 899 Administrative Procedure
[| 290 All Other Real Property 445 Amer. w/Disabilities - | 535 Death Penalty TMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -] | 540 Mandamus & Other 465 Other Immigration |_| 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “xX” in One Box Only)
[x]! Original 2 Removed from
Proceeding State Court

Cl 3 Remanded from
Appellate Court

Ol 4 Reinstated or Oo 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
42 U.S.C. Section 1983

Reopened

Transfer

6 Multidistrict
Litigation -

Ol 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

 

Brief description of cause:
Death of an inmate at Montgomery County Prison

 

 

 

 

 

 

VII. REQUESTED IN [_] CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. a JURY DEMAND: [xlyes [JNo

VII. RELATED CASE(S) A
IF ANY Seemann’ TUDGE —_—s | DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY OF HE ———

October 29, 2020 iw

FOR OFFICE USE ONLY a, V/ —

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff; 6604 Montague Street, Philadelphia, PA 19135

 

Address of DefendantOne Montgomery Plaza, 8th Floor, Suite 800, N@rristown, PA 19404

 

Place of Accident, Incident or Transaction: 60 Eagleville Road, Eagleville, PA 19403

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No x
previously terminated action in this court?

 

 

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No x
pending or within one year previously terminated action in this court?

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No 4
case filed by the same individual?

 

 

I certify that, to my knowledge, the within case [7] is / is not relagad to? any case
this court except as noted above.

DATE: 10/29/20

Ww pendipig or within one year previously terminated action in

  
 

Ret \ : 49587
Ga, 7 Prd’ Se Plain / Attorney I.D. # (if applicable)

 

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
(J 1. Indemnity Contract, Marine Contract, and All Other Contracts (#1. Insurance Contract and Other Contracts
CL] 2. FELA [] 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury L] 3. Assault, Defamation
L] 4. Antitrust (] 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury
A 6. Labor-Management Relations [J 6. Other Personal Injury (Please specify):

7. Civil Rights [] 7. Products Liability
LJ 8. Habeas Corpus CL] 8. Products Liability— Asbestos
= 9. Securities Act(s) Cases LJ 9%. All other Diversity Cases

10. Social Security Review Cases (Please specify):
($11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I Craiq A. Sopin, Esq. . counsel of record or pro se plaintiff, do hereby certify:

 

 

 

x Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs: ;

 

Relief other than monetary damages is sought.

 

 

 

 

49587
Attorney .-at-Law / / Pro Se Plaintiff > Attorney LD. # (if applicable)

DATE: 10/29/20

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F_R.C.P. 38.

 

Civ, 609 (5/2018)

 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Philip J. Arcuri and Melanie : CIVIL ACTION
Arcuri,Administrators of the
Estate of Andrea Marie Arcuri
Vv. :
County of Montgomery, etal. : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. a)

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (x )
October 29, 2020 Craig A. Sopin, Esq. Plaintiffs
Date Attorney-at-law Attorney for
215-928-0300 215-627-3992 craiga@erols.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

PHILIP J. ARCURI, ADMINISTRATOR OF
THE ESTATE OF ANDREA MARIE ARCURI
6604 Montague Street
Philadelphia, PA 19135

and
MELANIE ARCURI, ADMINISTRATOR OF
THE ESTATE OF ANDREA MARIE ARCURI
1204 Scott Place
Warwick, PA 18974

Plaintiffs : NO.
vs. :
COUNTY OF MONTGOMERY
One Montgomery Plaza
8th Floor, Suite 800
Norristown, PA 19404
and
MONTGOMERY COUNTY CORRECTIONAL
FACILITY

60 Eagleville Road

Eagleville, PA 19403
and

BRIAN LEISTER

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

TIARE NIMMO-LEE

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

DOMINIC WILLIAMS

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

CHANTELL ROUNDTREE

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

CORPORAL E. MERCER

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

YOUNGSHIL DUNBAR

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

KALENA ANNIS

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

JEFFREY TRATENBURG

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

DANIEL WHITE

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

ERIC MITCHELL

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

GREGORY PINCIOTTI

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

SEAN GORMAN

One Montgomery Plaza

8th Floor, Suite 800

Norristown, PA 19404
and

CATHERINE HIEM

One Montgomery Plaza

8th Floor, Suite 800

Norristown, PA 19404
and

PRIMECARE MEDICAL, INC.

3940 Locust Avenue

Harrisburg, PA 17109

Defendants
CIVIL ACTION COMPLAINT

AND NOW comes Plaintiffs, Philip J. Arcuri and Melanie Arcuri, as
Administrators of the Estate of Andrea Marie Arcuri, by and through
their attorney, Craig A. Sopin, Esquire, allege as follows:

1. This action arises from the death of Andrea Marie Arcuri
(hereinafter "Decedent"), a 38 year old woman, who died as a result of
the conduct and omissions of the defendants in failing to monitor and
adequately treat her during a period of time in which she going through
opiate withdrawal at the Montgomery County Correctional Facility
following an inappropriate placement there by the County Probation
Office. Ms. Arcuri's death was a foreseeable and direct result of the
conduct of the defendants who were and/or should have been aware of the
insufficiency of their policies, procedures, actions and omissions.

PARTIES

2. Plaintiff, Philip J. Arcuri, is the father of Andrea M. Arcuri,
deceased, and an adult individual residing at 6604 Montague Street,
Philadelphia, PA 19135.

3. Plaintiff, Melanie Arcuri, is the mother of Andrea M. Arcuri,
deceased, and an adult individual residing at 1204 Scott Place,
Warwick, PA 18974.

4. On March 8, 2019, Plaintiffs were appointed the administrators
of the Estate of Andrea M. Arcuri by the Register of Wills of
Philadelphia County. A copy of said appointment is attached hereto as
Exhibit A.

5. Defendant, County of Montgomery (hereinafter "Montgomery
County") is a county, political subdivision and governmental entity in

the Commonwealth of Pennsylvania with a principal place of business of
One Montgomery Plaza, 8th Floor, Suite 800, Norristown, PA 19404.

6. Defendant, Montgomery County Correctional Facility
(hereinafter "MCCF") is a county subdivision of Montgomery County and
a governmental entity in the Commonwealth of Pennsylvania with a
principal place of business of 60 Eagleville Road, Eagleville, PA
19403, and at all times relevant hereto, operated as a prison and
maintained custody and control over the decedent.

7. Defendant, Brian Leister (hereinafter "heister"), is an adult
person and resident of the Commonwealth of Pennsylvania with a business
address of 60 Eagleville Road, Eagleville, PA 19403. Leister is a
corrections officer employed by the Montgomery County Correctional
Facility and/or Montgomery County and at all times relevant hereto was
acting under color of state law and under the authority provided to him
as a corrections officer at MCCF.

8. Defendant, Tiare Nimmo-Lee (hereinafter "Nimmo-Lee"), is an
adult person and resident of the Commonwealth of Pennsylvania with a
business address of 60 Eagleville Road, Eagleville, PA 19403. Nimmo-
Lee is a corrections officer employed by the Montgomery County
Correctional Facility and/or Montgomery County and at all times
relevant hereto was acting under color of state law and under the
authority provided to him as a corrections officer at MCCF.

9. Defendant, Dominic Williams (hereinafter "Williams"), is an
adult person and resident of the Commonwealth of Pennsylvania with a
business address of 60 Eagleville Road, Eagleville, PA 19403. Williams
is a corrections officer employed by the Montgomery County Correctional
Facility and/or Montgomery County and at all times relevant hereto was

acting under color of state law and under the authority provided to him
as a corrections officer at MCCF.

10. Defendant, Chantell Roundtree (hereinafter "Roundtree"), is an
adult person and resident of the Commonwealth of Pennsylvania with a
business address of 60 Eagleville Road, Eagleville, PA 19403.
Roundtree is a corrections officer employed by the Montgomery County
Correctional Facility and/or Montgomery County and at all times
relevant hereto was acting under color of state law and under the
authority provided to him as a corrections officer at MCCF.

11. Defendant, Corporal E. Mercer (hereinafter "Mercer"), is an
adult person and resident of the Commonwealth of Pennsylvania with a
business address of 60 Eagleville Road, Eagleville, PA 19403. Mercer
is a corrections officer employed by the Montgomery County Correctional
Facility and/or Montgomery County and at all times relevant hereto was
acting under color of state law and under the authority provided to him
as a corrections officer at MCCF.

12. Defendant, Youngshil Dunbar (hereinafter "Dunbar"), is an
adult person and resident of the Commonwealth of Pennsylvania with a
business address of 60 Eagleville Road, Eagleville, PA 19403. Mercer
is a corrections officer employed by the Montgomery County Correctional
Facility and/or Montgomery County and at all times relevant hereto was
acting under color of state law and under the authority provided to him
as a corrections officer at MCCF.

13. Defendant, Kalena Annis (hereinafter "Annis"), is an adult
person and resident of the Commonwealth of Pennsylvania with a business
address of 60 Eagleville Road, Eagleville, PA 19403. Annis is a
corrections officer employed by the Montgomery County Correctional

Facility and/or Montgomery County and at all times relevant hereto was
acting under color of state law and under the authority provided to him
as a corrections officer at MCCF.

14. Defendant, Jeffrey Tratenburg (hereinafter "Tratenburg"), is
an adult person and resident of the Commonwealth of Pennsylvania with
a business address of 60 Eagleville Road, Eagleville, PA 19403.
Tratenburg is a corrections officer employed by the Montgomery County
Correctional Facility and/or Montgomery County and at all times
relevant hereto was acting under color of state law and under the
authority provided to him as a corrections officer at MCCF.

15. Defendant, Daniel White (hereinafter "White"), is an adult
person and resident of the Commonwealth of Pennsylvania with a business
address of 60 Eagleville Road, Eagleville, PA 19403. White is a
corrections officer employed by the Montgomery County Correctional
Facility and/or Montgomery County and at all times relevant hereto was
acting under color of state law and under the authority provided to him
as a corrections officer at MCCF.

16. Defendant, Eric Mitchell (hereinafter "Mitchell"), is an adult
person and resident of the Commonwealth of Pennsylvania with a business
address of 60 Eagleville Road, Eagleville, PA 19403. Mitchell is a
corrections officer employed by the Montgomery County Correctional
Facility and/or Montgomery County and at all times relevant hereto was
acting under color of state law and under the authority provided to him
as a corrections officer at MCCF.

17. Defendant, Gregory Pinciotti (hereinafter "Pinciotti"), is an
adult person and resident of the Commonwealth of Pennsylvania with a
business address of 60 Eagleville Road, Eagleville, PA 19403.

Pinciotti is a corrections officer employed by the Montgomery County
Correctional Facility and/or Montgomery County and at all times
relevant hereto was acting under color of state law and under the
authority provided to him as a corrections officer at MCCF.

18. Defendant, Sean Gorman (hereinafter "Gorman"), is an adult
person and resident of the Commonwealth of Pennsylvania with a business
address of One Montgomery Plaza, 8th Floor, Suite 800, Norristown, PA
19404. Gorman is a Montgomery County Probation Officer and at all
times relevant hereto was acting under color of state law and under the
authority provided to her by the County of Montgomery.

19. Defendant, Catherine Hiem (hereinafter "Hiem"), is an adult
person and resident of the Commonwealth of Pennsylvania with a business
address of One Montgomery Plaza, 8th Floor, Suite 800, Norristown, PA
19404. Gorman is a Montgomery County Probation Officer and at all
times relevant hereto was acting under color of state law and under the
authority provided to her by the County of Montgomery.

20. Defendant, PrimeCare Medical, Inc. (hereinafter "PrimeCare") ,
is a corporation organized and existing under the laws of the
Commonwealth of Pennsylvania with a business address of 3940 Locust
Avenue, Harrisburg, PA and at all times relevant hereto was responsible
for medical care at MCCF by virtue of an agreement, and which acted
through their agents or ostensible agents in providing medical care to
inmates at MCCF. A Certificate of Merit regarding medical treatment
afforded to the decedent at the prison is attached hereto as Exhibit B.

21. At all times relevant hereto, Montgomery County owned,
operated, maintained, was responsible for, and/or otherwise controlled

the Montgomery County Correctional Facility.
JURISDICTION AND VENUE

 

22. The Court has subject matter jurisdiction over this matter
pursuant to 28 U.S.C. Section 1331, as Plaintiffs' claims arise under
the United States Constitution and 42 U.S.C. Section 1983. The Court
has supplemental matter jurisdiction over state law claims pursuant to
28 U.S. Code Section 1367.

23. Venue is proper in the Eastern District of Pennsylvania
pursuant to 28 U.S.C. Section 1391(b) because one or more of the
Defendants reside in this district and all Defendants are residents of
the Commonwealth of Pennsylvania and a substantial part of the events
or omissions giving rise to the claim which occurred in this judicial
district.

FACTS GIVING RISE TO ACTION

24. Prior to decedent's incarceration on December 26, 2018, policy
makers in Montgomery County and at PrimeCare were aware of the dangers
to people suffering from drug use entering the prison and,
particularly, the dangers and risks associated with failing to properly
treat and monitor inmates going through withdrawal.

25. On or about December 26, 2018, in the early afternoon,
decedent reported to the Montgomery County Adult Probation Office in
Norristown for a required routine visit.

26. Apparently, decedent presented with indicia of drug use,
namely that she was under the influence of heroin (morphine), fentanyl
and acetylfentanyl and her probation officers, including, but not
necessarily limited to defendants Sean Gorman and Catherine Hiem,
rather than sending her to a hospital or otherwise having her medically

evaluated, ordered her transported to MCCF.
27. Gorman and Hiem subsequently transported the decedent to MCCF
in Eagleville, PA where she arrived at approximately 2:15 P.M.

28. Corrections Officer (hereinafter "CO") Brian Leister observed
decedent slumped to the floor in the prison admission area soon after
her arrival after which she was assisted to a bench seat and her
restraints removed.

29. At approximately 3:01 P.M., decedent was escorted to the
medical screening area and was evaluated by Medical Assistant ("MA"),
Marycka Downing, who indicated, inter alia, that decedent had used
heroin that day, had track marks on both arms and was not oriented to
time, person, or place.

30. The decedent was referred to the Medical Housing and Mental
Health Unit.

31. At 3:35 P.M., MA Downing charted that decedent was not
oriented, could not keep her eyes open or hold her head up. Moreover,
she struggled to answer the simple questions of intake. It was
recommended that she would be sent to the medical unit.

32. At 3:27 P.M., decedent was escorted to Cell 9 and returned to
the medical booking area at 3:44 P.M. She was not transferred to the
medical unit.

33. At some point prior to 3:35 P.M., LPN Nicole McFadden,
provided water and Gatorade to the decedent who was noted to be
dehydrated. LPN McFadden is the only professional medical person to
have seen the decedent.

34. At 4:08 P.M., CO Leister walked past Cell 9.

35. At 4:15 P.M., CO Tiare Nimmo-Lee walked past Cell 9.

36. At 4:25 P.M., CO Dominic Williams walked past Cell 9.
37. At 4:27 P.M., COs Chantel Roundtree and Williams walked past
Cell 9.

38. At 5:14 P.M., CO Nimmo-Lee walked past Cell 9. (CO Williams
may have also walked past Cell 9 at this time).

39. There is no indication that any of the aforesaid corrections
officers evaluated decedent or even ascertained that she was not in
distress.

40. At approximately 5:15 P.M., three hours from the time of her
prison admission, Corporal E. Mercer observed CO Nimmo-Lee attempt to
escort decedent but she became unstable and slumped to the floor
whereupon she was escorted back to Cell 9.

41. At approximately 5:21 P.M., decedent was taken to the
admissions area from Cell 9 where she had to stabilize herself and was
taken back to Cell 9.

42. CO Dunbar stated that he had walked decedent to Cell 9 and
recalls no difficulty in her gait, differing from the recollections of
Corporal Mercer and CO Nimmo-Lee.

43. At 6:00 P.M. CO Annis noted that decedent did not have a body
scan because she was unable to stand on the scanner. CO Annis noted
that she provided fluids indirectly to decedent.

44. The recommendation to place decedent in the medical housing
unit was not fulfilled. Moreover, the highest level of professional
medical assessment decedent received was from an LPN (Licensed
Practical Nurse).

45. At 3:09 P.M., MA Downing recorded decedent's blood pressure at
140/96 with a pulse of 57.

46. At 6:41 P.M., LPN Bloch recorded the same exact set of vital
Signs as those recorded by MA Downing almost four hours earlier.

47. Neither set of vital signs reflect that decedent was evaluated
for orthostatic hypotension. Moreover, because the two sets of vital
signs where exactly the same, they cannot be considered accurate.

48. At 6:24 P.M., CO Annis provided food to Cell 9. While the
details of the distribution are not currently known, decedent had no
food remnants in her gastric contents at the time of autopsy indicating
that she did not consume any solid food.

49. CO Annis reports that she walked by Cell 9 at 7:28 P.M., 7:41
P.M., 7:43 P.M., 7:52 P.M. and 7:58 P.M. when she claims to "checks"
the "inmates". Though the presence of more than one inmate or the
details of any such checking are not noted. CO Annis was said to
"check" Cell 9 at 9:14 P.M., 9:35 P.M. and 10:21 P.M.

50. At 10:23 P.M., a head cell count in Cell 9 was purportedly
conducted by COs Jeffrey Tratenburg and Daniel White who claimed to
have observed decedent sitting upright on the bench in the cell and
alert.

51. At 10:56 P.M., a code was called after CO Greg Pinciotti
detected shallow breathing and discolored skin and MA Irma Arias found
no pulse.

52. At 11:41 P.M., decedent was pronounced dead at Finstein
Montgomery Hospital.

53. On December 27, 2018, an autopsy was performed and the cause
of death was determined to be adverse effects of combined drugs
(heroin, fentanyl, acetylfentanyl, buproprion, topiramate,
buprenorphine fentanyl and norfentanyl) and cocaine use. Numerous

scars (needle marks) were present in both forearms and hands.
Toxicologic significant drugs were found in the peripheral blood
including an amount of six monoacetyl morphine suggesting that decedent
utilized heroin while she was at MCCF. Lung views showed multi-focal
acute pneumonia.

54. Dehydration secondary to opiate withdrawal was a substantial
factor in decedent's death.

55. The most likely immediate cause of death involved dehydration
as well as the toxic effects of multiple drugs.

56. As a direct and proximate result of defendants' unreasonable
and unconstitutional conduct, decedent was caused to suffer the
following:

a. severe opiate withdrawal symptoms;

b. dehydration;

c. pain and suffering;

d. emotional distress;

e. mental anguish;

£. cardiac arrest;
loss of life's pleasures; and
death.

57. Decedent left the following persons who are beneficiaries
under the Wrongful Death Act:

a. Philip J. Arcuri and Melanie Arcuri. See 42 Pa.C.S.
Section 8301(b).

58. In view of the above, decedent's beneficiaries as aforesaid
are entitled to damages under the Wrongful Death Act including, but not
limited to, damages for medical, funeral, burial expenses and expenses

of administration as well as any monetary support that decedent would
have provided to the beneficiaries during her lifetime.

59. Plaintiffs are entitled to bring this action on behalf of the
estate of decedent under the Survival Act, 42 Pa.C.S. Section 8302.

60. Decedent's estate has been deprived of the economic value of
decedent's life expectancy, and plaintiffs claim damages suffered by
the estate as a result of decedent's death including, but not
necessarily limited to, income, potential income, earnings, retirement
income, social security income as well as damages for the conscious
pain and suffering decedent endured prior to her death.

COUNT I - CIVIL RIGHTS-42 U.S.C. SECTION 1983
PLAINTIFFS VS. ALL DEFENDANTS

61. The averments of paragraphs 1 through 60 are incorporated
herein and made a part hereof as if fully set forth at length.

62. Defendants in all their actions and inactions described herein
with regard to decedent were all acting under the color of state law.

63. Defendants were deliberately indifferent to decedent's serious
medical needs and thereby violated decedent's right to be free from
cruel and unusual punishment under the Eighth Amendment to the United
State Constitution.

64. Defendants herein deprived decedent of constitutional
guaranteed liberty interest in violation of her right to due process of
law under the Fourteenth Amendment to the United States Constitution.

65. Defendants were aware that plaintiffs' decedent had a clearly
established constitutional right to bodily integrity and right to
medical care for serious medical needs at the time of defendant's

death.
66. Defendants' conduct, as set forth above, demonstrates that the
harm caused to plaintiffs' decedent was a foreseeable and fairly direct
result of defendants' conduct.

67. Defendants, when they learned of decedent's death, attempted
to cover up their acts and omissions so as to avoid any culpability in
decedent's death.

68. Defendant's conduct, as set forth above, demonstrates that
defendants acted with deliberate indifference and conscious disregard
of the great risk of serious harm to plaintiffs' decedent.

69. Defendants' conduct, as set forth herein, violated decedent's
constitutional rights as guaranteed by the United States and
Pennsylvania Constitutions, and remediable under 42 U.S.C. Section
1983.

70. AS a direct and proximate result of defendants' unreasonable,
unjustifiable and unconstitutional conduct, plaintiffs' decedent was
caused to suffer the injuries described herein, including her death.

WHEREFORE, Plaintiffs, Philip J. Arcuri and Melanie G. Arcuri,
Administrators of the Estate of Andrea Marie Arcuri, Deceased, demands
judgment in their favor and against Defendants, County of Montgomery,
Montgomery County Correctional Facility, Brian Leister, Tiare Nimmo-
Lee, Dominic Williams, Chantell Roundtree, Corporal E. Mercer,
Youngshil Dunbar, Kalena Annis, Jeffrey Tratenburg, Daniel White, Eric
Mitchell, Gregory Pinciotti, Sean Gorman, Catherine Hiem and PrimeCare
Medical, Inc., and damages provided under the Pennsylvania Survival and
Wrongful death acts, jointly and severally, together with attorneys
fees and costs, and pre- and post-judgment interest and any and all

relief available pursuant to 42 U.S.C. Section 1983.
COUNT II - CIVIL RIGHTS

PLAINTIFFS VS. DEFENDANTS, COUNTY OF MONTGOMERY AND
MONTGOMERY COUNTY CORRECTIONAL FACILITY

71. The averments of paragraphs 1 through 70 are incorporated
herein and made a part hereof as if fully set forth at length.

72. Defendants' conduct, as set forth above, evinces a violation
of decedent's constitutional rights, including those guaranteed by the
Eighth and Fourteenth Amendments to the United States Constitution.

73. The conduct as set forth above demonstrates that Montgomery
County and Montgomery County Correctional Facility failed to properly
train, and/or failed to have a proper policy regarding training
correctional officers and medical providers on the appropriate
treatment and monitoring of individuals experiencing opiate withdrawal,
thereby depriving decedent of her constitutional rights.

74. The conduct as set forth above demonstrates that Montgomery
County and Montgomery County Correctional Facility failed to properly
Supervise and/or monitor and/or failed to have a proper policy
regarding supervising and/or monitoring, correctional officers and
medical providers on the appropriate treatment and monitoring of
individuals experiencing opiate withdrawal, thereby depriving decedent
of her constitutional rights.

75. The conduct as set forth above demonstrates that Montgomery
County and Montgomery County Correctional Facility maintained policies
procedures and practices that it knew provided inadequate treatment and
monitoring of individuals experiencing opiate withdrawal that had
previously resulted in the deprivation of constitutional rights and the
death of inmates statewide undergoing opiate withdrawal. Despite this,

defendant failed to amend, revise, or replace these policies,
procedures, and practices with appropriate policies, procedures, and
practices thereby depriving decedent of her constitutional rights.

76. The conducts as set forth above indicates that Montgomery
County and Montgomery County Correctional Facility failed to enforce
the written policies regarding correctional officers and medical
providers treatment and monitoring of individuals experiencing opiate
withdrawal, specifically requirements that they be observed every
thirty minutes by corrections officers thereby depriving decedent of
her constitutional rights. Moreover, defendants failed to even house
the decedent in the medical unit in violation of her rights.

77. The conducts as set forth above indicates that Montgomery
County and Montgomery County Correctional Facility failed to properly
supervise and/or monitor and/or failed to have a proper policy
regarding supervising and/or monitoring, correctional officers and
medical providers on the appropriate treatment and monitoring of
individuals experiencing opiate withdrawal, thereby depriving decedent
of her constitutional rights.

78. The conducts as set forth above indicates that Montgomery
County and Montgomery County Correctional Facility maintained policies,
procedures and practices that continued to delegate the responsibility
for monitoring individuals with a serious medical need experiencing
opiate withdrawal to inmate "babysitters" despite knowing that this
practice resulted in the deprivation of constitutional rights and/or
the death of inmates undergoing opiate withdrawal. Despite this,
Defendants failed to amend, revise, or replace policies, procedures,
and practices regarding delegating responsibility for monitoring

individuals experiencing opiate withdrawal to inmate "babysitters" with
appropriate policies, procedures, and practices thereby depriving
decedent of her constitutional rights.

79. The conduct as set forth above indicates that Montgomery
County and Montgomery County Correctional Facility failed to properly
train inmate "babysitters" in monitoring individuals experiencing
opiate withdrawal, thereby depriving decedent of her constitutional
rights.

80. The above-referenced actions are outrageous, egregious, and
conscience-shocking, and rise to a level of intention to cause harm.

81. As a direct and proximate result of defendants' unreasonable,
unjustifiable and unconstitutional conduct, decedent was cause to
suffer the injuries including death.

WHEREFORE, Plaintiffs, Philip J. Arcuri and Melanie G. Arcuri,
Administrators of the Estate of Andrea Marie Arcuri, Deceased, demand
judgment in their favor and against Defendants, County of Montgomery
and Montgomery County Correctional Facility and damages provided under
the Pennsylvania Survival and Wrongful Death Acts, jointly and
severally, together with attorneys fees and costs, and pre- and post-
judgment interest and any and all relief available pursuant to 42
U.S.C. Section 1983.

COUNT III - STATE LAW NEGLIGENCE
PLAINTIFFS VS. PRIMECARE MEDICAL, INC.

82. The averments of paragraphs 1 through 81 are incorporated
herein and made a part hereof as if fully set forth at length.

83. PrimeCare and its employee medical providers including LPN
Nicole McFadden, LPN Bloch, medical assistant Marycka Downing and

medical assistant Irma Arias had a duty to comply with generally
accepted medical standards of care in their medical treatment of
decedent.

84. PrimeCare had a duty to establish policies, practices, and
procedures to ensure that inmates admitted to the prison and undergoing
Opiate withdrawal, such as decedent, received proper treatment and
monitoring. It failed to do so as follows:

a. Failure to ensure that decedent was placed in a medical
unit per the advice of MA Downing.

b. Failure to adequately assess vital signs including ortho-
static blood pressure after decedent was determined to have been
dehydrated by LPN McFadden.

c. In failing to note that dehydration is a known risk factor
for death in opiate withdrawal.

d. In failure to push fluids as would have been done if the
decedent were in a medical unit.

e. In failing to follow the policies and procedures and
protocols of the prison.

f. In failing to meet the standards of the National
Commission on Correctional Health Care of which PrimeCare is a
participant.

g. In failing to adequately follow any detox orders.

h. In failing to monitor decedent and provide her with
additional water and electrolytes.

i. In failing to record decedent's temperature after 3:09

j- In failing to adequately train its personnel on prison

policies and procedures and in the proper medical procedures in
treating and monitoring someone in decedent's position.

85. As a direct and proximate result of defendants' unreasonable,
unjustifiable and unconstitutional conduct, plaintiffs' decedent was
caused to suffer the following:

a. severe opiate withdrawal symptoms;
b. dehydration;

c. pain and suffering;

d. emotional distress;

e. mental anguish;

£. cardiac arrest;

g. loss of life's pleasures; and

h. death.

WHEREFORE, Plaintiffs, Philip J. Arcuri and Melanie G. Arcuri,
Administrators of the Estate of Andrea Marie Arcuri, Deceased, demand
judgment in their favor and against Defendant, PrimeCare Medical, Inc.
for damages in an amount consistent with their negligence and
plaintiffs' losses.

COUNT IV - STATE LAW NEGLIGENCE

PLAINTIFFS VS. COUNTY OF MONTGOMERY AND
MONTGOMERY COUNTY CORRECTIONAL FACILITY

86. The averments of paragraphs 1 through 85 are incorporated
herein and made a part hereof as if fully set forth at length.

87. County of Montgomery and Montgomery County Correctional
Facility had a duty to establish policies, practices, and procedures to
ensure that inmates admitted to the prison and undergoing opiate
withdrawal, such as decedent, received proper treatment and monitoring.
It failed to do so as follows:

a. Failure to ensure that decedent was placed in a medical
unit per the advice of MA Downing.

b. Failure to adequately assess vital signs including ortho-
static blood pressure after decedent was determined to have been
dehydrated by LPN McFadden.

c. In failing to note that dehydration is a known risk factor
for death in opiate withdrawal.

d. In failure to push fluids as would have been done if the
decedent were in a medical unit.

e. In failing to follow the policies and procedures and
protocols of the prison.

f. In failing to meet the standards of the National
Commission on Correctional Health Care.

g. In failing to adequately follow any detox orders.

h. In failing to monitor decedent and provide her with
additional water and electrolytes.

i. In failing to record decedent's temperature after 3:09

j. In failing to adequately train its personnel on prison
policies and procedures and in the proper medical procedures in
treating and monitoring someone in decedent's position.

k. In directing decedent to the prison rather than to a
hospital in the first place.

l. In failing to redirect decedent to a hospital immediately
after presentation to the prison.

m. In failing to have policies and procedures in place which
would require more consistent and detailed monitoring of inmates such

as those in decedent's position.
n. In failing to ensure that decedent was provided with even
the most basic of medical treatment.

o. In failing to ensure that decedent did not possess drugs
or have access to drugs such as heroin during and after her admission
to the prison.

p. In failing to ensure that decedent did not possess or come
into possession of drug paraphernalia during and after her admission
into the prison.

q. In failing to ensure that decedent did not use heroin or
any other prohibited drugs after the time of her admission into the
prison.

88. As a direct and proximate result of defendants' unreasonable,
unjustifiable and unconstitutional conduct, plaintiffs' decedent was
caused to suffer the following:

a. severe opiate withdrawal symptoms;

b. dehydration;

c. pain and suffering;

d. emotional distress;

e. mental anguish;

f. cardiac arrest;

g. loss of life's pleasures; and

h. death.

WHEREFORE, Plaintiffs, Philip J. Arcuri and Melanie G. Arcuri,
Administrators of the Estate of Andrea Marie Arcuri, Deceased, demand
judgment in their favor and against Defendants, County of Montgomery
and Montgomery County Correctional Facility for damages in an amount

consistent with their negligence and plaintiffs' losses.
COUNT V_- STATE LAW FRAUD AND DECEIT
PLAINTIFFS VS. ALL DEFENDANTS

89. The averments of paragraphs 1 through 88 are incorporated
herein and made a part hereof as if fully set forth at length.

90. Defendants in this matter engaged in a pattern of fraudulent
and deceitful behavior for the purpose of covering up their deliberate
and negligent acts which resulted in decedent's death as follows:

a. Given the known half-life of six monoacetyl morphine, it
is unlikely that six monoacetyl morphine would have been present at the
time of death, as blood analysis shows, if decedent did not use heroin
when she was in the custody of the prison.

b. It is unlikely that decedent could have presented no signs
of medical distress at 10:23 P.M. as reported by correctional officers
only to be found dead at 10:56 P.M. especially if the immediate cause
of her death were dehydration and pneumonia.

c. It is unlikely that decedent's vital signs were exactly
the same at 3:09 P.M. as they were at 6:41 P.M., suggesting that the
second set of vital signs were not actually taken but were noted some
time later based off the prior set of vital signs.

d. Defendants deceitfully lead investigators to believe that
decedent was well by falsely suggesting that decedent was checked on
when correctional officers merely waked by her cell.

91. The above actions and omissions of defendants amount to a
fraudulent and deceitful cover-up by defendants in order to make it
appear as if they hold no or a reduced culpability in decedent's death.

WHEREFORE, Plaintiffs, Philip J. Arcuri and Melanie G. Arcuri,

Administrators of the Estate of Andrea Marie Arcuri, Deceased, demands
judgment in their favor and against Defendants, County of Montgomery,
Montgomery County Correctional Facility, Brian Leister, Tiare Nimmo-
Lee, Dominic Williams, Chantell Roundtree, Corporal E. Mercer,
Youngshil Dunbar, Kalena Annis, Jeffrey Tratenburg, Daniel White, Eric
Mitchell, Gregory Pinciotti, Sean Gorman, Catherine Hiem and PrimeCare
Medical, Inc., and damages provided under the Pennsylvania Survival and
Wrongful Death Acts, jointly and severally, together with attorneys
fees and costs, and pre- and post-judgment interest and any and all
relief available pursuant to 42 U.S.C. Section 1983.
DEMAND FOR JURY TRIAL

Plaintiffs' demand a trial by jury as to all counts and all issues

raised by this Complaint.

Respectfully submitted: \

= \

CRAIG A. Pp N, ESQUIRE \
Attorney for Plaintiffs
Identification No. 49587

601 Walnut Street

The Curtis Center, Suite 160-W
Philadelphia, PA 19106

(215) 928-0300

 

Date: _ October 29, 2020
LETTERS OF ADMINISTRATION

REGISTER'S OFFICE
PHILADELPHIA COUNTY, PA

N£ 40986-2019

ESTATE OF. Andrea Marie Arcuri .
AKA: ANDREA ARCURI

Social Security No. XXX-XX-XXXX

  

WHEREAS, ........imdrea Marie Arcuri or eee ete
13018 Townsend Road, Philadelphia, PA 19154 cane

 

Jate of

    

died on the 260 occ eeesnseee ennemmnereemnere ned ay of... December 2018
and

WHEREAS, the grant of letters of administration is required for the administration of said estate.

THEREFORE, I, RONALD R. DONATUCCI, Register for the Probate of Wills and Grant of Letters
Testamentary and of Administration, in and for the County of Philadelphia in the Commonwealth of

Pennsylvania, hereby certify that I have granted Letters Of AGMmimistration occ ceescseseesesensesenseeseeeessseesnessssssssuneuseemanenns

to Melanie Arcuri and Philip ACU ri oo cussnmnnnnninntnnnnnennnininnsennt .

 

 

who ha Y@. duly qualified as 000. ceceu AGMMIMISHACONS oc niunnninnmnemnincsnmnannm Of the estate
of the above named decedent and ha Y€.... agreed to administer the estate according to law, all of which fully

appear of record in the Office of the Register of Wills of Philadelphia County, Pennsylvania.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed the seal of my office, at
Philadelphia, the 8th. day of Ma cssacuesnsantneenntntotnnnnecenene 2019

Deputy Register

 

10-36 (Ray. 10/99)
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

PHILIP J. ARCURI, ADMINISTRATOR OF
THE ESTATE OF ANDREA MARIE ARCURTI
6604 Montague Street
Philadelphia, PA 19135
and
MELANIE ARCURI, ADMINISTRATOR OF
THE ESTATE OF ANDREA MARIE ARCURTI
1204 Scott Place
Warwick, PA 18974
Plaintiffs
vs.

COUNTY OF MONTGOMERY

One Montgomery Plaza

8th Floor, Suite 800

Norristown, PA 19404
and

MONTGOMERY COUNTY CORRECTIONAL

FACILITY

60 Eagleville Road

Eagleville, PA 19403
and

BRIAN LEISTER

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

TIARE NIMMO-LEE

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

DOMINIC WILLIAMS

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

CHANTELL ROUNDTREE

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

CORPORAL E. MERCER

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403

tp) 4

NO.
and

YOUNGSHIL DUNBAR

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

KALENA ANNIS

c/o Montgomery County

Correctional Facility

60 Bagleville Road

Eagleville, PA 19403
and

JEFFREY TRATENBURG

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

DANIEL WHITE

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

ERIC MITCHELL

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

GREGORY PINCIOTTI

c/o Montgomery County

Correctional Facility

60 Eagleville Road

Eagleville, PA 19403
and

SEAN GORMAN

One Montgomery Plaza

8th Floor, Suite 800

Norristown, PA 19404
and

CATHERINE HIEM

One Montgomery Plaza

8th Floor, Suite 800

Norristown, PA 19404
and

PRIMECARE MEDICAL, INC.

3940 Locust Avenue

Harrisburg, PA 17109
Defendants
CERTIFICATE OF MERIT
Pursuant to Pa.R.Civ.Pro. 1042.3, this will certify that an
appropriate licensed professional has supplied a written statement
that there exists a reasonable probability that the care, skill or
knowledge exercised or exhibited in the treatment, practice or work
that is the subject of the Complaint, fell outside acceptable
professional standards and that such conduct was a cause in

bringing about the harm.

Respectfully submitted:

CRAIG A, -SOPIN, ESQUIRE
Attorney for Plaintiffs
Identification No. 49587

601 Walnut Street

The Curtis Center, Suite 160-W
Philadelphia, PA 19106

(215) 928-0300

   
   
